Citation Nr: 0313290	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  93-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder. 
 
2.  Entitlement to service connection for allergic rhinitis 
with chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1966 until November 1969 and from January 1970 until October 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from the Reno, Nevada 
Regional Office (RO) that, among other things, denied service 
connection for a stomach disorder in a July 1991 rating 
decision, and a February 1999 rating decision of the 
Cheyenne, Wyoming RO denying service connection for allergic 
rhinitis and sinusitis.

The veteran was afforded a personal hearing in August 1993 at 
the RO before a Member of the Board sitting Los Angeles, 
California; the transcript of which is of record.

This case was remanded by decisions of the Board dated in May 
1994 and November 1996 for further development.  The issues 
on appeal underwent additional development at the Board in 
April 2002.  Such development having been completed, the case 
was returned to the signatory Member for appropriate 
disposition.

After review the evidence, the Board is of the opinion that 
the issue of entitlement to service connection for allergic 
rhinitis with chronic sinusitis will be addressed in a REMAND 
following the ORDER portion of the ensuing decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal for service connection for a 
gastrointestinal disorder has been accomplished.

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) rated 30 percent disabling.  

3.  There is probative and competent medical evidence of 
record which supports a medical nexus between current 
gastrointestinal disability and PTSD.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a gastrointestinal disorder is proximately due to or 
the result of service-connected PTSD.  38 U.S.C.A. §§ 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he now has a disorder of the 
stomach that was first clinically indicated in service and 
which has continued to date for which service connection 
should be granted.  In the alternative, he avers that his 
gastrointestinal disability is secondary to or has been 
aggravated by his service-connected PTSD.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 


29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue of service connection for 
a gastrointestinal disorder, it is found that the new legal 
authority does not prevent the Board from rendering a 
decision on this issue, as all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  In addition, although the regulation under 
which the Board undertook further development of the evidence 
has been invalidated, Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), it is pointed out that this decision is a 
complete grant of the benefit sought on appeal for service 
connection for a gastrointestinal disorder, and therefore 
cannot be deemed to violate the appellant's right to due 
process of law.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Service connection may be granted for disability that is 
"proximately due to or the result of a service-connected 
disease or injury. . ." 38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Factual background

The veteran's service medical records reflect that he was 
treated for abdominal pain several times, to include an 
occasion in November 1970 when he was admitted for 
observation following progressively worsening right lower 
quadrant discomfort.  Upon discharge from hospitalization 
some 10 days later, a pertinent diagnosis of viral 
gastroenteritis was rendered.  The veteran was separated from 
service on the basis of disability not pertinent to this 
appeal.  No complaints or findings relating to a stomach 
disorder were recorded.  

The record reflects that the veteran filed a claim in 1971 
for service connection for various disabilities, to include 
an intestinal disorder.  Upon VA examination in February 
1972, he had complaints of epigastric bloating and cramping 
after meals.  Some epigastric tenderness and slight 
spasticity were elicited upon examination.  It was reported 
that an upper gastrointestinal series and barium enema in 
service had been interpreted as negative.  Following 
examination, an assessment of gastrointestinal disease not 
found was rendered.  

The post service VA outpatient clinic record reflects that 
the appellant was seen intermittently over the years for 
abdominal complaints.  On physical examination in December 
1980, he complained of a history of heartburn and excessive 
gas.  He was seen over the course of several months in 1984 
for stomach problems.  Anxiety neurosis was diagnosed in 
March 1984.  A June 1986 clinic note indicated that he had 
stomach upset all the time.  

The veteran was afforded an examination for the VA in May 
1991 and stated that he had had "felt full while eating 
sooner than expected" since 1967, and that over the years, 
this sensation had gotten worse.  It was reported that he had 
had a number of evaluations over the years at the VA and with 
civilian doctors, and that no diagnosis had been made in this 
regard.  An upper gastrointestinal series was interpreted as 
normal.  Following examination, the examiner commented that 
the veteran developed gastrointestinal symptoms in service 
which had continued.  It was noted that they were mild in 
intensity, and most likely represented a functional 
gastrointestinal illness, perhaps related to the stress of 
being in service.  Medication was recommended.  

The veteran underwent a psychiatric examination for VA 
compensation and pension purposes and was rendered a 
diagnosis of mild symptomatology consistent with PTSD.  By 
rating action dated in July 1991, service connection for PTSD 
was granted.  

An upper gastrointestinal series in January 1992 was negative 
for pathology.  The appellant underwent a barium enema in 
February 1992 which revealed a few scattered diverticuli.  He 
underwent a VA examination of the stomach in January 1995 
where it was noted that he had a 25-year history of 
epigastric burning.  Diagnoses of gastroesophageal reflux 
disease and functional bowel disease were rendered. 

Upon examination by a VA physician's assistant in February 
1995, the veteran was reported to have stated that he had 
stomach pain dating back to 1966 and that it was diagnosed as 
duodenal ulcer in 1974.  He related that he continued to be 
treated for this disability.  The appellant stated that he 
had poor appetite and was limited in what he could eat, had 
many bouts of constipation, poor sleep on account of stomach 
pain, hemorrhoids and constant bloating and belching.  He 
said that he did not vomit but that he was frequently 
nauseated.  Along with other diagnostic findings previously 
cited, it was reported that an upper gastrointestinal series 
in July 1989 had revealed a spastic and irritable duodenal 
bulb.  Following examination, diagnoses of duodenal ulcer by 
history, and pain on palpation during examination, were 
rendered. 

The veteran underwent a barium enema study in September 1997 
which showed diverticulosis, but an otherwise unremarkable 
study.  

The veteran was afforded a gastrointestinal examination for 
the VA in December 1997.  It was reported that the claims 
folder was reviewed.  History of gastrointestinal upset in 
service was noted.  It was noted that he had various bowel 
problems including small narrow stools, abdominal bloating, 
variable bowel habits and intermittent cramping which the 
appellant stated he had had since service.  The examiner 
stated, however, that records from active duty did not show 
any sick call visits related to gastrointestinal problems.  
It was related that the appellant had been on a number of 
stomach medications since that time including antacids, 
Tagamet, Zantac and Pepcid  Following examination, it was the 
examiner's opinion that while the veteran may have had 
irritable bowel syndrome, it did not appear to be at all a 
service-connected disability, nor did it seem to be related 
to PTSD.  

The veteran underwent esophagogastroduodenoscopy (EGD), 
multiple biopsies and total colonoscopy in October 2001 
pursuant to complaints of a history of heartburn, rectal 
bleeding, gas, abdominal pain, chronic constipation, 
occasional diarrhea and very irregular bowel movements.  It 
was noted that the EGD revealed a small hiatal hernia with no 
evidence of esophagitis or stricture.  The colonoscopy 
disclosed scattered diverticulosis of the sigmoid colon with 
tortuous sigmoid colon and internal hemorrhoids. 

By rating action dated in May 2002, the 10 percent disability 
evaluation for PTSD was increased to 30 percent disabling. 

Pursuant to Board development in April 2002, the veteran 
underwent an intestinal examination in November 2002.  It was 
reported that the claims folder was reviewed.  A 
comprehensive clinical history pertaining to stomach problems 
was elicited wherein the appellant reiterated abdominal 
symptoms previously cited in this writing.  Following 
physical examination, the examiner stated that the veteran 
had a history of acid peptic disease, including 
gastroesophageal reflux, and probable gastritis which did not 
appear to be controlled by his current medication.  It was 
noted that he also had what appeared to be symptomatic 
diverticulosis coli with spasm and irritability of the 
sigmoid segment.  The examiner stated that because acid 
peptic disorders and irritability of the colon may be 
precipitated and/or aggravated by anxiety and stress, it was 
conceivable that both of those conditions were connected to 
the PTSD from which appellant appeared to be suffering.  The 
examiner recommended further diagnostic study and work-up of 
the gastrointestinal disorder.

Legal Analysis

The evidence in this instance reflects that while in service, 
the veteran was hospitalized in November 1970 with 
gastrointestinal symptoms which were diagnosed as viral 
gastroenteritis.  Although no mention was made of any chronic 
symptoms in this regard upon disability discharge from active 
duty, the evidence indicates that he continued to have 
complaints relating to the stomach, to include bloating, 
flatulence and bowel irregularities, but without any 
objective findings of gastrointestinal pathology.  The Board 
notes that when the appellant was examined for VA 
compensation purposes shortly after his release from active 
duty, it was reported that diagnostic studies had so far 
revealed no active disease process.  There is no confirmation 
in the record that an ulcer was diagnosed in the mid 1970s, 
as the veteran stated upon being examined by a VA physician' 
s assistant in February 1995.  As well, clinical history of a 
finding of spastic and irritable duodenal bulb on upper 
gastrointestinal series in 1989 as reported on examination in 
February 1995 is also not clinically demonstrated in the 
record.  The evidence reflects that a few scattered 
diverticuli were shown on barium enema study in 1992, but the 
evidence largely appears to suggest that gastrointestinal 
symptoms were felt to be functional in nature.  A diagnosis 
of anxiety was noted in a VA clinic note of March 1984 when 
the appellant was seen for abdominal symptomatology, and upon 
VA examination in May 1991, it was proposed that a functional 
illness was the basis for his stomach symptoms.  The record 
indicates that despite the veteran's complaints, no objective 
findings relating to the digestive tract were substantiated 
until VA examination in January 1995 when clear diagnoses of 
gastroesophageal reflux disease and functional bowel disease 
were rendered.  Therefore, given the very long lapse of time 
before any objectively manifested findings of 
gastrointestinal pathology were verified after service, the 
Board concludes that there is no reasonable basis to find 
that treatment for stomach complaints and the incidence of 
viral gastroenteritis during active duty resulted in a 
chronic disorder.  Service connection for a gastrointestinal 
disorder is thus denied as being directly related to active 
duty.  See § 38 U.S.C.A. 1110; 38 C.F.R. § 3.303.  

Nevertheless, the Board observes that the appellant now has 
diagnosed disability of the gastrointestinal tract which was 
most recently characterized on VA examination in November 
2002 as a history of peptic acid disease, including symptoms 
compatible with gastroesophageal reflux and probable 
gastritis.  It was opined at that time that because acid 
peptic disorders and irritability of the colon may be 
precipitated and/or aggravated by anxiety and stress, it was 
conceivable that both of those conditions were connected to 
the veteran's PTSD.  While it is noted that the examiner for 
the VA came to the opposite conclusion on examination in 
December 1997, the Board finds that report to less probative 
in view of the fact that upon review of the record, the 
examiner stated that veteran had received no treatment in 
service for stomach complaints.  As well that opinion was 
shown to be somewhat conclusory in nature and did not provide 
any rationale for the finding that a gastrointestinal 
disorder was not related to PTSD.  

Under the circumstances, the Board finds that the VA 
examiner's opinion in November 2002, while not endorsing a 
definitive relationship, suggests that the veteran's current 
gastrointestinal disability has developed as the result of 
symptoms related to his service-connected psychiatric 
disorder.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Given the 
facts noted above, and extending the benefit of the doubt to 
the veteran, the Board concludes that service connection for 
a gastrointestinal disability as secondary to the service-
connected PTSD is warranted.


ORDER

Service connection for a gastrointestinal disorder as 
secondary to service-connected PTSD is granted.


REMAND

With respect to the claim for service connection for allergic 
rhinitis with chronic sinusitis, the Board points out that as 
noted previously, the Court invalidated the regulation 
authorizing the Board to adjudicate claims where new evidence 
has been obtained if the appellant has not waived initial 
consideration of the additional evidence by first-tier 
adjudicators in the Veterans Benefits Administration (VBA).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
New evidence has been received in the instant case pursuant 
to Board development.  In view of such, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the issue of entitlement to service connection 
for allergic rhinitis with chronic sinusitis must be returned 
to the RO for consideration of the claim in light of all 
additional evidence added to the record since development by 
the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)) are fully 
complied with and satisfied.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  Following completion of any 
development, the agency of original 
jurisdiction should re-adjudicate the 
issue of entitlement to service 
connection for allergic rhinitis with 
chronic sinusitis.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

